Title: From Thomas Jefferson to Rowland Madison, 23 December 1780
From: Jefferson, Thomas
To: Madison, Rowland



Sir
Richmond decemr. 23. 1780.

It being found necessary to undertake an expedition into the country beyond the Ohio, you are desired to apply for and receive from Mr. Calloway at New London, under the order inclosed one thousd. pounds of good musket or rifle powder and to conduct the same to Montgomery court house. You are also to apply for and receive 1500℔. of lead from the manager of the lead mines, under an order likewise inclosed, and to convey it to the same place. You are moreover to act as Quarter master and commissary for the militia from Greenbrier, 137 in number who are ordered to rendezvous  at montgomery court house by the 20th day of february and to proceed thence with them to the falls of Ohio. You will therefore provide subsistance for them and forage necessary for the march, and are hereby authorized to call on any commissioners of the provision law or commissaries having public provisions in their hands to furnish you. You are moreover desired to purchase three hundred pack horses, pack sadles, halters, and bells which may serve to carry the ammunition beforementioned, provisions and the baggage of the men to the falls of Ohio where the whole will be received by Colo. Clarke and your office determined. We expect you will purchase these horses for £1500 a piece. Tho aware of the necessity for purchasing them, we do not limit you absolutely in price, but rely on your discretion to get them as cheap as you can. For these several purposes you receive here five hundred thousand pounds. Take great care to obtain such authority and protection from the commanding officer of the militia that your horses may not be subject to be rode or unnecessarily burthened, and that you may be able to deliver them in good condition at the falls of Ohio. I am to warn you to use the greatest expedition in performing these several duties and to see that you be in readiness with everything required of you at Montgomery court house by the said twenty’th day of february as a failure on your part will inevitably defeat the whole design. Your accounts are to be finally settled with the board of Auditors.
I am Sir Your very humble servt,

Th: Jefferson

